 

Exhibit 10.26b

  

Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as amended.
Omitted information has been replaced with asterisks.

  

SECOND AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This SECOND AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Second
Amendment”) is dated as of the 16th day of May, 2013, and is entered into
between GK FINANCING, LLC, a California limited liability company (“GKF”), and
FROEDTERT MEMORIAL LUTHERAN HOSPITAL, INC., a non-profit Wisconsin corporation
(“Medical Center”), with reference to the following facts:

 

RECITALS

 

A.GKF and Medical Center are parties to a certain Lease Agreement for a Gamma
Knife United dated May 28, 1999, which Lease Agreement was amended by letter
addendums and by a First Amendment dated December 29, 2008 (as amended, the
“Agreement”).

 

WHEREAS, the parties desire to further amend the terms and provisions of the
Agreement as set forth herein.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties hereby amend the Agreement as follows:

 

AGREEMENT

 

1.            Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Agreement.

 

2.            Per Procedure Payment. In consideration of implementation of the
American Tax Payer Relief Act of 2012, effective on May 1, 2013, Exhibit 1 of
the Agreement (Per Procedure Payments) shall be deleted in its entirety and
replaced with Exhibit 1 attached hereto. Provided, however, if Section 634 is
modified or repealed, Medical Center shall pay to GKF the non-Medicare fee per
procedure payment for Medicare procedures effective the date of the modification
or repeal of Section 634.

 

3.            Full Force and Effect. Except as amended by this Second Amendment,
all of the terms and provisions of the Agreement shall remain in full force and
effect. Notwithstanding the foregoing, to the extent of any conflict or
inconsistency between the terms and provisions of this Second Amendment and that
of the Agreement, the terms and provisions of this Second Amendment shall
prevail and control.

  

[Signatures continued on next page]



 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.



 

GKF: Medical Center:     GK FINANCING, LLC FROEDTERT MEMORIAL LUTHERAN
 HOSPITAL, INC.     By: /s/ Ernest A. Bates, MD By: /s/ Jeffrey Van De Kreeke
Name: Ernest A. Bates, MD Name: Jeffrey Van De Kreeke Title: Policy Committee
Member Title: VP – Finance

 

 

 

  

Exhibit 1

 

PER PROCEDURE PAYMENTS

 

Annual Paid Procedures   Non-Medicare   Medicare Performed   Fee Per Procedure  
Fee Per Procedure *   *   * *   *   * *   *   *

 

Notwithstanding anything to the contrary set forth herein, (a) for purposes of
determining the per procedure payment, the number of annual procedures performed
shall be reset to zero (0) on each anniversary of the first day of the first
full month after the Effective Date of this Agreement; (b) for purposes of
determining the applicable per procedure payment tier, non-Medicare and Medicare
procedures will be grouped chronologically as they are performed; and (c) there
shall be no retroactive adjustment of the per procedure payment irrespective of
whether the number of procedures performed during any fiscal year reaches a
lower per procedure payment level. For example, if during an annual measuring
period, * procedures are performed (of which * are non-Medicare procedures and *
are Medicare procedures), then, (i) for each of the first * procedures performed
(irrespective of the number of non-Medicare and Medicare procedures comprising
the first * procedures), Medical Center would pay * for each non-Medicare
procedure and * for each Medicare procedure; and (ii) for each of the next *
procedures performed (irrespective of the number of non-Medicare and Medicare
procedures comprising the next * procedures), Medical Center would pay * for
each non-Medicare procedure and * for each Medicare procedure.

 

If no Procedures are performed utilizing the Equipment, no charges shall be
incurred by Medical Center.

 

As used in the Agreement, a “Procedure” shall mean any treatment, whether
performed on an inpatient or outpatient basis, that involves stereotactic,
external, single fraction, conformal radiation, commonly called radiosurgery,
that may include one or more isocenters during the patient treatment session,
delivered to any site(s) superior to the foramen magnum, that is performed by
Medical Center or its representatives or affiliates, irrespective of whether the
Procedure is performed on the Model C or using any other equipment or devices.

 

Within then (10) days after Medical Center’s receipt of written request by GKF,
GKF shall have the right to audit Medical Center’s books and records (including,
without limitation, the books and records pertaining to any other radiosurgery
equipment or devices) to verify the number of Procedures that have been
performed by Medical Center, and Medical Center shall provide GKF with access to
such books and records; provided that any patient names or identifiers shall not
be disclosed.

 

 

 

